Ao 245B (Rev. 05/15/2018) Judgmenc in a Crim'mal retry ease (Modified) § :? na§'{-l}i err

UNITED STATES DISTRICT COURT D§CT -“ a
soUrHERN orsTRICT oF cALIFoRNlA

 
  

United states ofAmerica JUDGMENT IN A_~ INKi;"cASE

 

 

V_ (F or Offenses Committed Or orAtter`Novernber` 15 ‘1987) ' ‘
Secundino Cenobio_lsidro CELSB NUI'Hb€I'I 3218-mj-22212-RBB
Michael David Stein
Defercdam’s Attorrrey

REGISTRATION NO. 79980298

THE DEFENDANT: _
pleaded guilty to count(s) l Of Complaint

 

E Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of ()ffense Count Number§s)
8:1325 ILLEGAL ENTRY (Misdemeanor) l

[| The defendant has been found not guilty on count(s)

 

 

|:| Count(g) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
Tll\/IE SERVED

le Assessment: $10 WAIVED lX] Fine: WAIVED

g Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|I Court recommends defendant be deported/removed with relativeJ charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Thursday, October 18, 2018
Date of Imposition of Sentence

w

HONORABLE RUBEN B. BROOKS
UNITED STATES MAGISTRATE JUDGE

 

3 :l 8-mj-22212-WVG

